      Case 2:17-cv-13024-BWA-JCW Document 84 Filed 04/12/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

DR. JOHANNES MARKUS SIEBER and                       *       CIVIL ACTION
MINA MARGARETA SIEBER SCHNEITER
                                                     *       NO: 2:17-cv-13024
VERSUS
                                       *                     JUDGE FALLON
DELTA AIR LINES, INC., DELTA FLIGHT
AGENT KATERINE WEEMS, DELTA HEAD       *                     MAG. JUDGE ROBY
FLIGHT AGENT JANE DOE, THE JEFFERSON
PARISH SHERIFF JOSEPH P. LOPINTO, III, *
SHERIFF’S DEPUTY JESSE STEER AND
SHERIFF’S DEPUTY HARRIS                *

*      *       *       *      *       *       *      *

    DELTA AIR LINES, INC.’S MOTION TO COMPEL PLAINTIFFS’ DEPOSITIONS

       Defendant, Delta Air Lines, Inc. (“Delta”), respectfully moves this Honorable Court for

an Order compelling the depositions of Plaintiffs, Dr. Johannes Markus Sieber and Mina

Margareta Sieber Schneiter (collectively “Plaintiffs”). As set forth in the Memorandum in

Support filed contemporaneously herewith, over the past two months, Plaintiffs’ counsel has

ignored Delta’s multiple attempts to schedule the Plaintiffs’ depositions in this case.

Additionally, earlier this week, Plaintiffs’ counsel advised Delta that Plaintiffs are now refusing

appear in New Orleans for their depositions because Mrs. Sieber allegedly has a medical

condition that precludes her from flying on an airplane. As discussed in the Memorandum in

Support, the facts and circumstances surrounding this discovery dispute raise serious questions

regarding the legitimacy of Mrs. Sieber’s medical condition that supposedly precludes her from

flying. Moreover, even if Mrs. Sieber is medically unfit to fly to New Orleans, there is no reason

for Dr. Sieber’s refusal to submit to a deposition in his chosen forum.
      Case 2:17-cv-13024-BWA-JCW Document 84 Filed 04/12/19 Page 2 of 3



       Accordingly, Delta requests that the Court issue an Order compelling Dr. Sieber to

appear for a deposition in New Orleans on a date to be determined by the Court. Delta further

requests that the Court issue an order compelling Mrs. Sieber to produce to defendants and the

Court within the next seven (7) days: (i) a complete and certified copy of all medical records

from the past five (5) years reflecting her treatment with the specific doctor(s) that supposedly

told her she is medically unfit to fly on an airplane, (ii) a sworn declaration or affidavit signed by

said doctor stating with particularity the specific medical condition that precludes her from

traveling on an airplane and the date on which that condition was first diagnosed, (iii) a copy of

the medical degree and medical license of said doctor(s), and (iv) a list of every flight she has

taken between the November 21, 2016 incident in this case and the present.

       WHEREFORE, Delta prays that this Motion to Compel Plaintiffs’ Depositions be granted

and that the Court issue the Order(s) requested hereinabove.




                                                      Respectfully submitted,

                                                      /s/ Bradley J. Schwab
                                                      KENNETH H. LABORDE (No. 8067)
                                                      BRADLEY J. SCHWAB (No. 35312)
                                                      GIEGER, LABORDE & LAPEROUSE, LLC
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139
                                                      Telephone:    (504) 561-0400
                                                      Facsimile:    (504) 561-1011
                                                      Email: klaborde@glllaw.com
                                                             bschwab@glllaw.com
                                                      ATTORNEYS FOR DELTA AIR LINES,
                                                      INC.




                                                  2
      Case 2:17-cv-13024-BWA-JCW Document 84 Filed 04/12/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been forwarded to all counsel

of record via the Court’s electronic case filing system on April 12, 2019.


                                                     /s/ Bradley J. Schwab
                                                     BRADLEY J. SCHWAB




                                                 3
